Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 10, 2014 (the
“Effective Date”), is between SIRIUS XM RADIO INC., a Delaware corporation (the
“Company”), and PATRICK L. DONNELLY (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated as of January 14, 2010 (the “Prior Agreement”); and

 

WHEREAS, the Company and the Executive jointly desire to enter into this
Agreement, which shall replace and supersede the Prior Agreement in its
entirety, to reflect the terms and conditions of the Executive’s continued
employment with the Company.

 

In consideration of the mutual covenants and conditions set forth herein, the
Company and the Executive agree as follows:

 

1.          Employment. Subject to the terms and conditions of this Agreement,
the Company hereby employs the Executive, and the Executive hereby agrees to
continue his employment with the Company.

 

2.          Duties and Reporting Relationship. (a) The Executive shall continue
his employment as the Executive Vice President, General Counsel and Secretary of
the Company and serve as the Executive Vice President, General Counsel and
Secretary of Sirius XM Holdings Inc. (“Holdings”). In such capacity, the
Executive shall be responsible for the legal affairs of the Company and
Holdings, including all legal aspects of their obligations as reporting
companies under the Securities Exchange Act of 1934, as amended; and the
selection, hiring and supervision of outside counsel for the companies. During
the Term (as defined below), the Executive shall, on a full-time basis and
consistent with the needs of the Company and Holdings, use his skills and render
services to the best of his ability. The Executive shall perform such activities
and duties consistent with his position as the Chief Executive Officer of the
Company or Holdings (the “CEOs”) shall from time to time reasonably specify and
direct. During the Term, the Executive shall not perform any consulting services
for, or engage in any other business enterprises with, any third parties without
the express written consent of the Chief Executive Officer of the Company and
Holdings, other than passive investments.

 

(b)          The Executive shall generally perform his duties and conduct his
business at the principal offices of the Company in New York, New York.

 

(c)          Unless otherwise required by law, administrative regulation or the
listing standards of the exchange on which Holdings’ shares are primarily
traded, the Executive shall report directly to the Chief Executive Officer of
the Company and Holdings.

 

(d)          Notwithstanding anything contained in this Agreement, under no
circumstances shall the Company or Holdings be considered to have breached this
Agreement or

 

2

to have terminated the Executive’s employment with or without Cause (as defined
below), or shall a Good Reason event (as defined below) be deemed to have
occurred, solely as a result of Holdings merging with and/or into the Company,
Liberty Media Corporation or any of their wholly-owned subsidiaries (excluding a
merger that would result in a Change of Control (as defined in the Sirius XM
Radio Inc. 2009 Long-Term Stock Incentive Plan)).

 

3.          Term. The term of this Agreement shall commence on the Effective
Date and shall end on January 13, 2017, unless terminated earlier pursuant to
the provisions of Section 6 or extended in accordance with Section 6(f)(v) (as
applicable, the “Term”).

 

4.          Compensation. (a) During the Term, the Executive shall be paid an
annual base salary of $725,000, which may be subject to any increase from time
to time by recommendation of the CEOs to, and approval by, the Board of
Directors of Holdings (the “Board”) or any committee thereof (such amount, as
increased, the “Base Salary”). All amounts paid to the Executive under this
Agreement shall be in U.S. dollars. The Base Salary shall be paid at least
monthly and, at the option of the Company, may be paid more frequently.

 

(b)          On January 10, 2014, the Executive shall be granted the following:

 

(i)          an option to purchase shares of Holdings’ common stock, par value
$.001 per share (the “Common Stock”), at an exercise price equal to the closing
price of the Common Stock on the Nasdaq Global Select Market on January 10,
2014, with the number of shares of Common Stock subject to such option being
that necessary to cause the Black-Scholes-Merton value of such option on January
10, 2014 to be equal to $4,000,000, determined by using inputs consistent with
those Holdings uses for its financial reporting purposes. Such option shall be
subject to the terms and conditions set forth in the Option Agreement attached
to this Agreement as Exhibit A; and

 

(ii)          a number of restricted stock units equal to $1,000,000, divided by
the closing price of the Common Stock on the Nasdaq Global Select Market on
January 10, 2014. Such restricted stock units shall be subject to the terms and
conditions set forth in the Restricted Stock Unit Agreement attached to this
Agreement as Exhibit B.

 

(c)          All compensation paid to the Executive hereunder shall be subject
to any payroll and withholding deductions required by applicable law, including,
as and where applicable, federal, New York state and New York City income tax
withholding, federal unemployment tax and social security (FICA).

 

5.          Additional Compensation; Expenses and Benefits. (a) During the Term,
the Company shall reimburse the Executive for all reasonable and necessary
business expenses incurred and advanced by him in carrying out his duties under
this Agreement; provided that such expenses are incurred in accordance with the
policies and procedures established by the Company. The Executive shall present
to the Company an itemized account of all expenses in such form as may be
required by the Company from time to time.

 

(b)          During the Term, the Executive shall be eligible to participate
fully in any other benefit plans, programs, policies and fringe benefits which
may be made available to the executive officers of the Company and Holdings
generally, including, without limitation,

 

3

disability, medical, dental and life insurance and benefits under the Company’s
or Holdings’ 401(k) savings plan.

 

(c)          During the Term, the Executive shall be eligible to participate in
any bonus plans generally offered to executive officers of the Company or
Holdings. The Executive’s annual bonus (the “Bonus”) shall be determined
annually by the CEOs, or the Board or the compensation committee of the Board
(the “Compensation Committee”). Bonus(es) may be subject to the Executive’s
individual performance and satisfaction of objectives established by the CEOs or
the Board or the Compensation Committee, and further are subject to the exercise
of discretion by the CEOs and review and approval by the Compensation Committee.
Bonus(es), if any, will be paid in the form of cash, stock options, restricted
stock, restricted stock units or other securities of Holdings, as determined by
the Compensation Committee in its sole discretion.

 

6.          Termination. The date upon which the Executive’s employment with the
Company under this Agreement is deemed to be terminated in accordance with any
of the provisions of this Section 6 is referred to herein as the “Termination
Date.” With respect to any payment or benefits that would be considered deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and which are payable upon or following a
termination of employment, a termination of employment shall not be deemed to
have occurred unless such termination also constitutes a “separation from
service” within the meaning of Section 409A and the regulations thereunder (a
“Separation from Service”), and notwithstanding anything contained herein to the
contrary, the date on which a Separation from Service takes place shall be the
Termination Date.

 

(a)          The Company has the right and may elect to terminate this Agreement
for Cause at any time. For purposes of this Agreement, “Cause” means the
occurrence or existence of any of the following:

 

(i)          (A) a material breach by the Executive of the terms of this
Agreement, (B) a material breach by the Executive of the Executive’s duty not to
engage in any transaction that represents, directly or indirectly, self-dealing
with the Company or any of its affiliates (which, for purposes hereof, shall
mean any individual, corporation, partnership, association, limited liability
company, trust, estate, or other entity or organization directly or indirectly
controlling, controlled by, or under direct or indirect common control with the
Company) which has not been approved by a majority of the disinterested
directors of the Board, or (C) the Executive’s violation of the Company’s Code
of Ethics or any other written Company policy which is demonstrably and
materially injurious to the Company, if any such material breach or violation
described in clauses (A), (B) or (C), to the extent curable, remains uncured
after fifteen (15) days have elapsed following the date on which the Company
gives the Executive written notice of such material breach or violation;

 

(ii)          the Executive’s act of dishonesty, misappropriation, embezzlement,
intentional fraud, or similar intentional misconduct by the Executive involving
the Company or any of its affiliates;

 

4

(iii)          the Executive’s conviction or the plea of nolo contendere or the
equivalent in respect of a felony;

 

(iv)          any damage of a material nature to any property of the Company or
any of its affiliates caused by the Executive’s willful misconduct or gross
negligence;

 

(v)          the repeated nonprescription use of any controlled substance or the
repeated use of alcohol or any other non-controlled substance that, in the
reasonable good faith opinion of the Board, renders the Executive unfit to serve
as an officer of the Company or its affiliates;

 

(vi)          the Executive’s failure to comply with the CEOs’ reasonable
written instructions on a material matter within five (5) days unless such
instructions conflict with the Executive’s duties to the Board; or

 

(vii)          conduct by the Executive that, in the reasonable good faith
written determination of the Board, demonstrates unfitness to serve as an
officer of the Company or its affiliates, including a finding by the Board or
any judicial or regulatory authority that the Executive committed acts of
unlawful harassment or violated any other state, federal or local law or
ordinance prohibiting discrimination in employment.

 

(b)          Termination of the Executive for Cause pursuant to Section 6(a)
shall be communicated by a Notice of Termination for Cause. For purposes of this
Agreement, a “Notice of Termination for Cause” shall mean delivery to the
Executive of a copy of a resolution or resolutions duly adopted by the
affirmative vote of not less than a majority of the directors (other than the
Executive, if the Executive is then serving on the Board) present (in person or
by teleconference) and voting at a meeting of the Board called and held for that
purpose after fifteen (15) days’ notice to the Executive (which notice the
Company shall use reasonable efforts to confirm that the Executive has actually
received) and a reasonable opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board prior to such vote, finding
that in the good faith opinion of the Board, the Executive was guilty of the
conduct set forth in any of clauses (i) through (vii) of Section 6(a) and
specifying the particulars thereof in reasonable detail. For purposes of Section
6(a), this Agreement shall terminate on the date specified by the Board in the
Notice of Termination for Cause.

 

(c)          (i) This Agreement and the Executive’s employment shall terminate
upon the death of the Executive.

 

(ii)          If the Executive is unable to perform the essential duties and
functions of his position because of a disability, even with a reasonable
accommodation, for one hundred eighty (180) days within any three hundred
sixty-five (365)-day period (“Disability”), the Company shall have the right and
may elect to terminate the services of the Executive by a Notice of Disability
Termination. The Executive shall not be terminated following a Disability except
pursuant to this Section 6(c)(ii). For purposes of this Agreement, a “Notice of
Disability Termination” shall mean a written notice that sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under this Section 6(c)(ii). For
purposes of this Agreement, no such purported termination shall be

 

5

effective without such Notice of Disability Termination. This Agreement and the
Executive’s employment shall terminate on the day such Notice of Disability
Termination is received by the Executive.

 

(d)          The Executive shall have the absolute right to terminate his
employment at any time with or without Good Reason (as defined below). Should
the Executive wish to resign from his position with the Company and Holdings
during the Term for other than Good Reason (as defined below), the Executive
shall give at least fourteen (14) days’ prior written notice to the Company.
This Agreement shall terminate on the effective date of the resignation set
forth in the notice of resignation; provided that the Company may, at its sole
discretion, instruct that the Executive perform no job responsibilities and
cease his active employment immediately upon receipt of such notice from the
Executive. Further, any resignation by Executive of his position with the
Company shall be deemed a resignation of his position with Holdings (and vice
versa).

 

(e)          The Company shall have the absolute right to terminate the
Executive’s employment without Cause at any time. This Agreement shall terminate
one (1) day following receipt of such notice by the Executive; provided that the
Company may, at its sole discretion, instruct that the Executive cease active
employment and perform no more job duties immediately upon provision of such
notice to the Executive.

 

(f)          Should the Executive wish to resign from his position with the
Company and Holdings for Good Reason during the Term, the Executive shall give
at least seven (7) days’ prior written notice to the Company. This Agreement
shall terminate on the date specified in such notice; provided that the Company
may, at its sole discretion, instruct that the Executive cease active employment
and perform no more job duties immediately upon receipt of such notice from the
Executive. Further, any resignation by Executive of his position with the
Company shall be deemed a resignation of his position with Holdings (and vice
versa).

 

For purposes of this Agreement, “Good Reason” shall mean the continuance of any
of the following events (without the Executive’s prior written consent) for a
period of thirty (30) days after delivery to the Company by the Executive of a
written notice within ninety (90) days of the Executive becoming aware of the
initial occurrence of such event, during which thirty (30) day period of
continuation the Company and Holdings shall be afforded an opportunity to cure
such event:

 

(i)          the assignment to the Executive by the Company or Holdings of
duties not reasonably consistent with the Executive’s positions, duties,
responsibilities, titles or offices at the commencement of the Term, any
material reduction in the Executive’s duties or responsibilities as described in
Section 2 (provided that any reduction in the Executive’s duties and
responsibilities with respect to the Company’s customer care department shall
not constitute a Good Reason event) or any removal of the Executive from or any
failure to re-elect the Executive to any of such positions or the Executive not
being the most senior executive, other than the CEOs, who is responsible for all
legal matters and legal personnel of the Company and Holdings (except in
connection with the termination of the Executive’s employment for Cause,
Disability or as a result of the Executive’s death or by the Executive other
than for Good Reason); or

 

6

(ii)          the Executive ceasing to report directly to the CEO of the Company
and Holdings (unless otherwise required by Section 2(c) hereof); or

 

(iii)          any requirement that the Executive report for work to a location
more than twenty-five (25) miles from the Company’s current headquarters for
more than thirty (30) days in any calendar year, excluding any requirement that
results from the damage or destruction of the Company’s current headquarters as
a result of natural disasters, terrorism, acts of war or acts of God or travel
in the ordinary course of business; or

 

(iv)          any reduction in the Base Salary; or

 

(v)          the Company’s failure to make a bona fide offer in writing to renew
this Agreement, for an additional one (1)-year term, on the terms and conditions
set forth in this Agreement (including the Base Salary set forth in Section
4(a), but excluding any equity–based compensation set forth in Section 4(b)), at
least ninety (90) days prior to (x) the third anniversary of the Effective Date
and (y) each subsequent anniversary of the Effective Date following the third
anniversary of the Effective Date; provided that (for purposes of this clause
(y) only) this Agreement has been renewed on the previous anniversary of the
Effective Date; or

 

(vi)          any material breach by the Company of this Agreement.

 

(g)          (i) If the employment of the Executive is terminated by the Company
for Cause, by the Executive other than for Good Reason or due to death or
Disability, the Executive (or his estate in the case of death) shall, in lieu of
any future payments or benefits under this Agreement, be entitled to (A) any
earned but unpaid Base Salary and any business expenses incurred but not
reimbursed, in each case, prior to the Termination Date and (B) any other vested
benefits under any other benefit or incentive plans or programs in accordance
with the terms of such plans and programs (collectively, the “Accrued Payments
and Benefits”).

 

(ii)          If, during the Term, the employment of the Executive is terminated
by the Company without Cause or if the Executive terminates his employment for
Good Reason, then, subject to Section 6(h), the Executive shall have an absolute
and unconditional right to receive, and the Company shall pay to the Executive
without setoff, counterclaim or other withholding, except as set forth in
Section 4(c), the following:

 

(A) the Accrued Payments and Benefits;

 

(B) a lump sum amount equal to the sum of (x) the Executive’s annualized Base
Salary then in effect and (y) an amount in cash equal to the Bonus last paid (or
due and payable) to the Executive in respect of the fiscal year immediately
preceding the year in which the Termination Date occurs, with such lump sum
amount to be paid on the sixtieth (60th) day following the Termination Date;

 

(C) the continuation for eighteen (18) months, at the Company’s expense (by
direct payment, not reimbursement to the Executive), of medical and dental
benefits

 

7

in a manner that will not be taxable to the Executive (the “Medical Severance
Benefit”); and

 

(D) life insurance benefits on the same terms as provided by the Company for
active employees for one (1) year following the Termination Date; provided that
(I) the Company’s cost for such life insurance shall not exceed twice the amount
that the Company would have paid to provide such life insurance benefit to the
Executive if he were an active employee on the Termination Date, and (II) such
life insurance coverage shall cease if the Executive obtains a life insurance
benefit from another employer during the remainder of such one (1)-year period.

 

(h)          The Company’s obligations under Section 6(g)(ii) shall be
conditioned upon the Executive executing, delivering, and not revoking during
the applicable revocation period a waiver and release of claims against the
Company and Holdings, substantially in the form attached as Exhibit C (the
“Release”) within sixty (60) days following the Termination Date.

 

(i)          Notwithstanding any provisions of this Agreement to the contrary,
if the Executive is a “specified employee” (within the meaning of Section 409A
and determined pursuant to policies adopted by the Company and Holdings) at the
time of his Separation from Service and if any portion of the payments or
benefits to be received by the Executive upon Separation from Service would be
considered deferred compensation under Section 409A (“Nonqualified Deferred
Compensation”), amounts that would otherwise be payable pursuant to this
Agreement during the six (6)-month period immediately following the Executive’s
Separation from Service that constitute Nonqualified Deferred Compensation and
benefits that would otherwise be provided pursuant to this Agreement during the
six (6)-month period immediately following the Executive’s Separation from
Service that constitute Nonqualified Deferred Compensation will instead be paid
or made available on the earlier of (x) the first (1st) business day of the
seventh (7th) month following the date of the Executive’s Separation from
Service and (y) the Executive’s death.

 

(j)          Unless prohibited by applicable law or the terms of the Company’s
applicable medical or dental insurance plan, in the case of any termination of
the Executive’s employment (other than due to the Executive’s death or by the
Company for Cause), the Executive and his eligible dependents shall be entitled
to participate in the Company’s medical and dental insurance plans until the
third (3rd) anniversary of the date of termination of the Executive’s employment
or, if earlier, until the date of the Executive’s death (as applicable, the
“Medical Continuation Period”); provided that the Executive shall be solely
responsible for the full payment of both the employee and employer portions of
the premiums with respect to the continued insurance coverage after the
expiration of the Medical Severance Benefit, if applicable, as contemplated by
this Section 6(j) at the applicable COBRA rates in effect from time to time with
respect to the Company’s medical and dental insurance plans; and provided
further that, in the event that either (i) the terms of the Company’s applicable
medical or dental insurance plan prohibit participation by the Executive or his
eligible dependents or (ii) the Company is unable, after using its commercially
reasonable efforts, to secure a stop-loss insurance policy that covers claims
with respect to the continued insurance coverage contemplated by this Section
6(j) in excess of not more than 150% of the cost of stop-loss

 

8

insurance coverage for the then-current employees of the Company, then the
Company shall, in lieu of the applicable continued insurance coverage
contemplated by this Section 6(j), obtain comparable coverage for the Executive
and his eligible dependents at no additional cost to the Executive for the
duration of the Medical Continuation Period, provided that the cost to provide
such comparable coverage shall not exceed three (3) times the amount that the
Company would have paid to provide such coverage to the Executive as if he were
an active employee. The Company shall not amend any applicable medical or
insurance plan primarily for the purpose of defeating the Executive’s rights as
set forth in this Section 6(j).

 

(k)         Following the termination of the Executive’s employment for any
reason, if and to the extent requested by the Board, the Executive agrees to
resign from the Board, all fiduciary positions (including as trustee) and all
other offices and positions the Executive holds with the Company or any of its
affiliates; provided that if the Executive refuses to tender the Executive’s
resignation after the Board has made such request, then the Board will be
empowered to tender the Executive’s resignation from such offices and positions.

 

7.          Nondisclosure of Confidential Information. (a) The Executive
acknowledges that in the course of his employment he will occupy a position of
trust and confidence. The Executive shall not, except in connection with the
performance of his functions or as required by applicable law, disclose to
others or use, directly or indirectly, any Confidential Information.

 

(b)         “Confidential Information” shall mean information about the
Company’s and Holdings’ business and operations that is not disclosed by the
Company or Holdings for financial reporting purposes and that was learned by the
Executive in the course of his employment by the Company and Holdings,
including, without limitation, any business plans, product plans, strategy,
budget information, proprietary knowledge, patents, trade secrets, data,
formulae, sketches, notebooks, blueprints, information and client and customer
lists and all papers and records (including computer records) of the documents
containing such Confidential Information, other than information that is
publicly disclosed by the Company or Holdings in writing. The Executive
acknowledges that such Confidential Information is specialized, unique in nature
and of great value to the Company and Holdings, and that such information gives
the Company and Holdings a competitive advantage. The Executive agrees to
deliver or return to the Company, at the Company’s request at any time or upon
termination or expiration of his employment or as soon as possible thereafter,
all documents, computer tapes and disks, records, lists, data, drawings, prints,
notes and written information (and all copies thereof) furnished by or on behalf
of the Company or Holdings or prepared by the Executive in the course of his
employment by the Company and Holdings; provided that the Executive will be able
to keep his personal cell phones, personal blackberries, personal computers,
personal rolodex and the like so long as any Confidential Information is removed
from such items.

 

(c)         The provisions of this Section 7 shall survive indefinitely.

 

8.          Covenant Not to Compete. During the Executive’s employment with the
Company and during the Restricted Period (as defined below), the Executive shall
not, directly or indirectly, enter into the employment of, render services to,
or acquire any interest whatsoever in (whether for his own account as an
individual proprietor, or as a partner, associate,

 

9

stockholder, officer, director, consultant, trustee or otherwise), or otherwise
assist, any person or entity engaged in any operations in North America
involving the transmission of radio entertainment programming, the production of
radio entertainment programming, the syndication of radio entertainment
programming, the promotion of radio entertainment programming or the marketing
of radio entertainment programming, in each case, in competition with the
Company (each, a “Competitive Activity”); provided that nothing in this
Agreement shall prevent the purchase or ownership by the Executive by way of
investment of less than five (5) percent of the shares or equity interest of any
corporation or other entity. Without limiting the generality of the foregoing,
the Executive agrees that during the Restricted Period, the Executive shall not
call on or otherwise solicit business or assist others to solicit business from
any of the customers of the Company as to any product or service described above
that competes with any product or service provided or marketed by the Company on
the date of the Executive’s termination of employment with the Company during
the Term (as such Term may be extended in accordance with Section 6(f)(v) of
this Agreement) (the “Milestone Date”). The Executive agrees that during the
Restricted Period he will not solicit or assist others to solicit the employment
of or hire any employee of the Company without the prior written consent of the
Company. For purposes of this Agreement, the “Restricted Period” shall mean a
period of one (1) year following the Milestone Date. For purposes of this
Agreement, the term “radio” shall mean terrestrial radio, satellite radio, HD
radio, internet radio and other audio delivered terrestrially, by satellite, HD
or the internet. Notwithstanding anything to the contrary in this Section 8, it
shall not be a violation of this Section 8 for the Executive to join a division
or business line of a commercial enterprise with multiple divisions or business
lines if such division or business line is not engaged in a Competitive
Activity; provided that the Executive performs services solely for such
non-competitive division or business line.

 

9.          Change of Control Provisions. (a) Notwithstanding any other
provisions in this Agreement, in the event that any payment or benefit received
or to be received by the Executive (including any payment or benefit received in
connection with a change of control of the Company or Holdings or the
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, program, arrangement or agreement) (all such
payments and benefits, together, the “Total Payments”) would be subject (in
whole or part), to any excise tax imposed under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any successor provision
thereto (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, program, arrangement or agreement, the Company will reduce the Total
Payments to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax (but in no event to less than zero); provided that the
Total Payments will only be reduced if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state,
municipal, and local income and employment taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments), is greater than or
equal to (ii) the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state, municipal, and local income
and employment taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).

 

10

(b)          In the case of a reduction in the Total Payments, the Total
Payments will be reduced in the following order: (i) payments that are payable
in cash that are valued at full value under Treasury Regulation Section
1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero), with amounts that
are payable last reduced first; (ii) payments and benefits due in respect of any
equity valued at full value under Treasury Regulation Section 1.280G-1, Q&A
24(a), with the highest values reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24), will next be reduced; (iii)
payments that are payable in cash that are valued at less than full value under
Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last
reduced first, will next be reduced; (iv) payments and benefits due in respect
of any equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will be next reduced pro-rata. Any reductions made pursuant to each
of clauses (i)-(v) above will be made in the following manner: first, a pro-rata
reduction of cash payment and payments and benefits due in respect of any equity
not subject to Section 409A, and second, a pro-rata reduction of cash payments
and payments and benefits due in respect of any equity subject to Section 409A
as deferred compensation.

 

(c)          For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax: (i) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of Section 280G(b) of the Code will be taken into account; (ii) no portion of
the Total Payments will be taken into account which, in the opinion of tax
counsel (“Tax Counsel”) reasonably acceptable to the Executive and selected by
the accounting firm which was, immediately prior to the change of control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments will be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code
(including, without limitation, any portion of such Total Payments equal to the
value of the covenant included in Section 8, as determined by the Auditor or
such other accounting, consulting or valuation firm selected by the Company
prior to the change of control and reasonably acceptable to the Executive), in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

(d)          At the time that payments are made under this Agreement, the
Company will provide the Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations, including any opinions or other advice the Company or Holdings
received from Tax Counsel, the Auditor, or other advisors or consultants (and
any such opinions or advice which are in writing will be attached to the
statement). If the Executive objects to the Company’s calculations, the Company
will pay to the Executive such portion of the Total Payments (up to 100%
thereof) as the Executive determines is necessary to result in the proper
application of this Section 9. All determinations required by

 

11

this Section 9 (or requested by either the Executive or the Company in
connection with this Section 9) will be at the expense of the Company. The fact
that the Executive’s right to payments or benefits may be reduced by reason of
the limitations contained in this Section 9 will not of itself limit or
otherwise affect any other rights of the Executive under this Agreement.

 

(e)          If the Executive receives reduced payments and benefits by reason
of this Section 9 and it is established pursuant to a determination of a court
which is not subject to review or as to which the time to appeal has expired, or
pursuant to an Internal Revenue Service proceeding, that the Executive could
have received a greater amount without resulting in any Excise Tax, then the
Company shall thereafter pay the Executive the aggregate additional amount which
could have been paid without resulting in any Excise Tax as soon as reasonably
practicable.

 

10.          Remedies. The Executive and the Company agree that damages for
breach of any of the covenants under Sections 7 and 8 will be difficult to
determine and inadequate to remedy the harm which may be caused thereby, and
therefore consent that these covenants may be enforced by temporary or permanent
injunction without the necessity of bond. The Executive believes, as of the date
of this Agreement, that the provisions of this Agreement are reasonable and that
the Executive is capable of gainful employment without breaching this Agreement.
However, should any court or arbitrator decline to enforce any provision of
Section 7 or 8 of this Agreement, this Agreement shall, to the extent applicable
in the circumstances before such court or arbitrator, be deemed to be modified
to restrict the Executive’s competition with the Company to the maximum extent
of time, scope and geography which the court or arbitrator shall find
enforceable, and such provisions shall be so enforced.

 

11.          Indemnification. The Company shall indemnify the Executive to the
full extent provided in the Company’s and Holdings’ respective Certificates of
Incorporation and Bylaws and the law of the State of Delaware in connection with
his activities as an officer of the Company and Holdings.

 

12.          Entire Agreement. The provisions contained herein constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersede any and all prior agreements, understandings and communications
between the parties, oral or written, with respect to such subject matter,
including the Prior Agreement, but excluding any equity award agreements between
the Executive and the Company or Holdings.

 

13.          Modification. Any waiver, alteration, amendment or modification of
any provisions of this Agreement shall not be valid unless in writing and signed
by both the Executive and the Company.

 

14.          Severability. If any provision of this Agreement shall be declared
to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof, which shall
remain in full force and effect.

 

15.          Assignment. The Executive may not assign any of his rights or
delegate any of his duties hereunder without the prior written consent of the
Company. The Company may not assign any of its rights or delegate any of its
obligations hereunder without the prior

 

12

written consent of the Executive, except that any successor to the Company by
merger or purchase of all or substantially all of the Company’s or Holdings’
assets shall assume this Agreement.

 

16.          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the successors in interest of the Executive and the Company.

 

17.          Notices. All notices and other communications required or permitted
hereunder shall be made in writing and shall be deemed effective when delivered
personally or transmitted by facsimile transmission, one (1) business day after
deposit with a nationally recognized overnight courier (with next day delivery
specified) and five (5) days after mailing by registered or certified mail:

 

if to the Company:

Sirius XM Radio Inc.
1221 Avenue of the Americas
36th Floor
New York, New York 10020
Attention: Chief Executive Officer
Telecopier: (212) 584-5353

 

if to the Executive:

Patrick L. Donnelly
Address on file at the offices
of the Company

 

or to such other person or address as either party shall furnish in writing to
the other party from time to time.

 

18.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.

 

19.          Non-Mitigation. The Executive shall not be required to mitigate
damages or seek other employment in order to receive compensation or benefits
under Section 6 of this Agreement; nor shall the amount of any benefit or
payment provided for under Section 6 of this Agreement be reduced by any
compensation earned by the Executive as the result of employment by another
employer.

 

20.          Arbitration. (a) The Executive and the Company agree that if a
dispute arises concerning or relating to the Executive’s employment with the
Company, or the termination of the Executive’s employment, such dispute shall be
submitted to binding arbitration under the rules of the American Arbitration
Association regarding resolution of employment disputes in effect at the time
such dispute arises. The arbitration shall take place in New York, New York,
before a single experienced arbitrator licensed to practice law in New York and
selected in accordance with the American Arbitration Association rules and

 

13

procedures. Except as provided below, the Executive and the Company agree that
this arbitration procedure will be the exclusive means of redress for any
disputes relating to or arising from the Executive’s employment with the Company
or his termination, including disputes over rights provided by federal, state,
or local statutes, regulations, ordinances, and common law, including all laws
that prohibit discrimination based on any protected classification. The parties
expressly waive the right to a jury trial, and agree that the arbitrator’s award
shall be final and binding on both parties, and shall not be appealable. The
arbitrator shall have discretion to award monetary and other damages, and any
other relief that the arbitrator deems appropriate and is allowed by law. The
arbitrator shall have the discretion to award the prevailing party reasonable
costs and attorneys’ fees incurred in bringing or defending an action, and shall
award such costs and fees to the Executive in the event the Executive prevails
on the merits of any action brought hereunder.

 

(b)          The Company shall pay the cost of any arbitration proceedings under
this Agreement if the Executive prevails in such arbitration on at least one
substantive issue.

 

(c)          The Company and the Executive agree that the sole dispute that is
excepted from Section 20(a) is an action seeking injunctive relief from a court
of competent jurisdiction regarding enforcement and application of Sections 7, 8
or 10 of this Agreement, which action may be brought in addition to, or in place
of, an arbitration proceeding in accordance with Section 20(a).

 

21.          Compliance with Section 409A. (a) To the extent applicable, it is
intended that the compensation arrangements under this Agreement be in full
compliance with Section 409A (it being understood that certain compensation
arrangements under this Agreement are intended not to be subject to Section
409A). This Agreement shall be construed, to the maximum extent permitted, in a
manner to give effect to such intention. Notwithstanding anything in this
Agreement to the contrary, distributions upon termination of the Executive’s
employment that constitute Nonqualified Deferred Compensation may only be made
upon a Separation from Service. Neither the Company nor any of its affiliates
shall have any obligation to indemnify or otherwise hold the Executive harmless
from any or all such taxes, interest or penalties, or liability for any damages
related thereto. The Executive acknowledges that he has been advised to obtain
independent legal, tax or other counsel in connection with Section 409A.

 

(b)          With respect to any amount of expenses eligible for reimbursement
under this Agreement, such expenses will be reimbursed by the Company within
thirty (30) days following the date on which the Company receives the applicable
invoice from the Executive in accordance with the Company’s expense
reimbursement policies, but in no event later than the last day of the
Executive’s taxable year following the taxable year in which the Executive
incurs the related expenses. In no event will the reimbursements or in-kind
benefits to be provided by the Company in one taxable year affect the amount of
reimbursements or in-kind benefits to be provided in any other taxable year, nor
will the Executive’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.

 

(c)          Each payment under this Agreement shall be regarded as a “separate
payment” and not one of a series of payments for purposes of Section 409A.

 

14

22.          Counterparts. This Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

 

23.          Executive’s Representation. The Executive hereby represents and
warrants to the Company that he is not now under any contractual or other
obligation that is inconsistent with or in conflict with this Agreement or that
would prevent, limit, or impair the Executive’s performance of his obligations
under this Agreement.

 

24.          Survivorship. Upon the expiration or other termination of this
Agreement or the Executive’s employment with the Company, the respective rights
and obligations of the parties hereto shall survive to the extent necessary to
carry out the intentions of the parties under this Agreement.

 

25.          Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company or any of its affiliates, which is
subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company or Holdings
or any of their affiliates pursuant to any such law, government regulation or
stock exchange listing requirement).

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  SIRIUS XM RADIO INC.         By: /s/ Dara F. Altman       Dara F. Altman      
Executive Vice President and Chief       Administrative Officer           /s/
Patrick L. Donnelly       PATRICK L. DONNELLY

 

15

Exhibit A

 

THIS OPTION MAY NOT BE TRANSFERRED EXCEPT BY WILL OR UNDER THE LAWS
OF DESCENT AND DISTRIBUTION.

 

SIRIUS XM RADIO INC. 2009 LONG-TERM STOCK INCENTIVE PLAN



 

STOCK OPTION AGREEMENT

 

This STOCK OPTION AGREEMENT (this “Agreement”), dated January 10, 2014, is
between SIRIUS XM HOLDINGS INC., a Delaware corporation (the “Company”), and
PATRICK L. DONNELLY (the “Executive”).

 

1.          Grant of Option; Vesting. (a) Subject to the terms and conditions of
this Agreement, the Sirius XM Radio Inc. 2009 Long-Term Stock Incentive Plan
(the “Plan”), and the Employment Agreement, dated as of January 10, 2014,
between Sirius XM Radio Inc. (“Sirius XM”) and the Executive (the “Employment
Agreement”), the Company hereby grants to the Executive the right and option
(this “Option”) to purchase ______________________ (_________) shares1 of common
stock, par value $0.001 per share, of the Company (the “Shares”), at a price per
Share of $____ (the “Exercise Price”).2 This Option is not intended to qualify
as an Incentive Stock Option for purposes of Section 422 of the Internal Revenue
Code of 1986, as amended. In the case of any stock split, stock dividend or like
change in the Shares occurring after the date hereof, the number of Shares and
the Exercise Price shall be adjusted as set forth in Section 4(b) of the Plan.

 

(b)          Subject to the terms of this Agreement, this Option shall vest and
become exercisable in three (3) equal installments on January 10, 2015, January
10, 2016 and January 10, 2017, subject to the Executive’s continued employment
with Sirius XM on each of these dates other than as specifically stated herein.

 

(c)          If the Executive’s employment with Sirius XM terminates for any
reason, this Option, to the extent not then vested, shall immediately terminate
without consideration; provided that if the Executive’s employment with Sirius
XM is terminated (x) due to death or “Disability” (as defined in the Employment
Agreement), (y) by Sirius XM without “Cause” (as defined in the Employment
Agreement), or (z) by the Executive for “Good Reason” (as defined in the
Employment Agreement), the unvested portion of this Option, to the extent not
previously cancelled or forfeited, shall immediately become vested and
exercisable. The waiver of the condition contained above that the Executive be
an employee of Sirius XM shall, in the event of the termination of the
Executive’s employment with Sirius XM due to death or Disability, by Sirius XM
without Cause or by the Executive for Good Reason, be conditioned upon the
Executive (or his estate in the case of death) executing a release in accordance
with Section 6(h) of the Employment Agreement.

 

 

 

1 Number to be computed in accordance with Section 4(b)(i) of the Employment
Agreement. 2 Closing price on the “Effective Date,” as defined in the Employment
Agreement.

 

16

2.          Term. This Option shall terminate on January 10, 2023 (the “Option
Expiration Date”); provided that if:

 

(a)          the Executive’s employment with Sirius XM is terminated due to the
Executive’s death or Disability, by Sirius XM without Cause, or by the Executive
for Good Reason, the Executive (or his beneficiary, in the case of death) may
exercise this Option in full until the first (1st) anniversary of such
termination (at which time this Option shall be cancelled), but not later than
the Option Expiration Date;

 

(b)          the Executive’s employment with Sirius XM is terminated for Cause,
this Option shall be cancelled upon the date of such termination; and

 

(c)          the Executive voluntarily terminates his employment with Sirius XM
without Good Reason, the Executive may exercise any vested portion of this
Option until ninety (90) days following the date of such termination (at which
time this Option shall be cancelled), but not later than the Option Expiration
Date.

 

3.          Exercise. Subject to Sections 1 and 2 of this Agreement and the
terms of the Plan, this Option may be exercised, in whole or in part, in
accordance with Section 6 of the Plan.

 

4.          Change of Control. In the event of a Change of Control, this Option
shall be governed by the terms of the Plan; provided that any transactions
between the Company and/or Sirius XM, on the one hand, and Liberty Media
Corporation and/or any of its affiliates, on the other hand, shall not
constitute a Change of Control.

 

5.          Non-transferable. This Option may not be transferred, assigned,
pledged or hypothecated in any manner (whether by operation of law or otherwise)
other than by will or by the applicable laws of descent and distribution, and
shall not be subject to execution, attachment or similar process. Any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Option or of
any right or privilege conferred hereby shall be null and void.

 

6.          Withholding. Prior to delivery of the Shares purchased upon exercise
of this Option, the Company shall determine the amount of any United States
federal, state and local income taxes, if any, which are required to be withheld
under applicable law and shall, as a condition of exercise of this Option and
delivery of certificates representing the Shares purchased upon exercise of this
Option, collect from the Executive the amount of any such tax to the extent not
previously withheld. The Executive may satisfy his withholding obligations in
the manner contemplated by Section 14(d) of the Plan.

 

7.          Rights of the Executive. Neither this Option, the execution of this
Agreement nor the exercise of any portion of this Option shall confer upon the
Executive any right to, or guarantee of, continued employment by Sirius XM, or
in any way limit the right of Sirius XM to terminate employment of the Executive
at any time, subject to the terms of the Employment Agreement or any other
written employment or similar agreement between or among Sirius XM, the Company
and the Executive.

 

17

8.          Professional Advice. The acceptance and exercise of this Option may
have consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Executive. Accordingly, the
Executive acknowledges that the Executive has been advised to consult his
personal legal and tax advisors in connection with this Agreement and this
Option.

 

9.          Agreement Subject to the Plan. This Option and this Agreement are
subject to the terms and conditions set forth in the Plan, which terms and
conditions are incorporated herein by reference. Capitalized terms used herein
but not defined shall have the meaning set forth in the Plan. The Executive
acknowledges that a copy of the Plan is posted on the Sirius XM’s intranet site
and the Executive agrees to review it and comply with its terms. This Agreement,
the Employment Agreement and the Plan constitute the entire understanding
between or among the Company, Sirius XM and the Executive with respect to this
Option.

 

10.          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to its
conflict of laws principles, and shall bind and inure to the benefit of the
heirs, executors, personal representatives, successors and assigns of the
parties hereto. Any disputes arising from or relating to this Agreement shall be
subject to arbitration pursuant to Section 20 of the Employment Agreement.

 

11.          Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or when telecopied
(with confirmation of transmission received by the sender), three (3) business
days after being sent by certified mail, postage prepaid, return receipt
requested or one (1) business day after being delivered to a nationally
recognized overnight courier with next day delivery specified to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice): Company: Sirius XM Holdings Inc., 1221 Avenue of the
Americas, 36th Floor, New York, New York 10020, Attention: Chief Executive
Officer; and Executive: Address on file at the office of the Company. Notices
sent by email or other electronic means not specifically authorized by this
Agreement shall not be effective for any purpose of this Agreement.

 

12.          Binding Effect. This Agreement has been duly executed and delivered
by the Company and constitutes the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

 

13.          Amendment. The rights of the Executive hereunder may not be
impaired by any amendment, alteration, suspension, discontinuance or termination
of the Plan or this Agreement without the Executive’s consent.

 

18

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

  SIRIUS XM HOLDINGS INC.         By: Exhibit A     Dara F. Altman     Executive
Vice President and Chief     Administrative Officer           Exhibit A    
PATRICK L. DONNELLY

 

19

Exhibit B

 

THE RSUs HAVE NOT BEEN REGISTERED UNDER STATE OR FEDERAL SECURITIES
LAWS. THE RSUs MAY NOT BE TRANSFERRED EXCEPT

BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.

 

SIRIUS XM RADIO INC.

2009 LONG-TERM STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated January 10, 2014,
is between SIRIUS XM HOLDINGS INC., a Delaware corporation (the “Company”), and
PATRICK L. DONNELLY (the “Executive”).

 

1. Grant of RSUs. Subject to the terms and conditions of this Agreement, the
Sirius XM Radio Inc. 2009 Long-Term Stock Incentive Plan (the “Plan”), and the
Employment Agreement, dated as of January 10, 2014, between Sirius XM Radio Inc.
(“Sirius XM”) and the Executive (the “Employment Agreement”), the Company hereby
grants ________________3 restricted share units (“RSUs”) to the Executive. Each
RSU represents the unfunded, unsecured right of the Executive to receive one
share of common stock, par value $.001 per share, of the Company (each, a
“Share”) on the date specified in this Agreement. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.

 

2. Dividends. If on any date while RSUs are outstanding the Company shall pay
any dividend on the Shares (other than a dividend payable in Shares), the number
of RSUs granted to the Executive shall, as of the record date for such dividend
payment, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Executive as of such record date, multiplied by (y)
the per Share amount of any cash dividend (or, in the case of any dividend
payable, in whole or in part, other than in cash, the per Share value of such
dividend, as determined in good faith by the Company), divided by (b) the
average closing price of a Share on the Nasdaq Global Select Market on the
twenty (20) trading days preceding, but not including, such record date. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Executive shall be increased by a number equal
to the product of (1) the aggregate number of RSUs held by the Executive on the
record date for such dividend, multiplied by (2) the number of Shares (including
any fraction thereof) payable as a dividend on a Share. In the case of any other
change in the Shares occurring after the date hereof, the number of RSUs shall
be adjusted as set forth in Section 4(b) of the Plan.

 

3. No Rights of a Stockholder. The Executive shall not have any rights as a
stockholder of the Company until the Shares have been registered in the
Company’s register of stockholders.

 

4. Issuance of Shares subject to RSUs. (a) Subject to earlier issuance pursuant
to the terms of this Agreement or the Plan, on January 10, 2017, the Company
shall issue, or cause

 

 

 

3 Number to be determined in accordance with Section 4(b)(ii) of the Employment
Agreement.

 

20

there to be transferred, to the Executive (or his beneficiary, in the case of
death) an amount of Shares representing an equal number of the RSUs granted to
the Executive under this Agreement (as adjusted pursuant to Section 2 above, if
applicable), if the Executive continues to be employed by Sirius XM on January
10, 2017.

 

(b) If the Executive’s employment with Sirius XM terminates for any reason, the
RSUs shall immediately terminate without consideration; provided that if the
Executive’s employment with Sirius XM terminates due to death or “Disability”
(as defined in the Employment Agreement), by Sirius XM without “Cause” (as
defined in the Employment Agreement), or by the Executive for “Good Reason” (as
defined in the Employment Agreement), the RSUs, to the extent not previously
settled, cancelled or forfeited, shall immediately become vested and the Company
shall issue, or cause there to be transferred, to the Executive (or to the
Executive’s estate in the case of death) the amount of Shares equal to the
number of RSUs granted to the Executive under this Agreement (to the extent not
previously transferred, cancelled or forfeited), as adjusted pursuant to Section
2 above, if applicable. The waiver of the condition contained above that the
Executive be an employee of Sirius XM shall, in the event of the termination of
the Executive’s employment with Sirius XM due to death or Disability, by Sirius
XM without Cause or by the Executive for Good Reason, be conditioned upon the
Executive (or his estate in the case of death) executing a release in accordance
with Section 6(h) of the Employment Agreement.

 

5. Change of Control. In the event of a Change of Control, the RSUs shall be
governed by the terms of the Plan; provided that any transactions between the
Company and/or Sirius XM, on the one hand, and Liberty Media Corporation and/or
any of its affiliates, on the other hand, shall not constitute a Change of
Control.

 

6. Non-transferable. The RSUs may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of RSUs or of any right or
privilege conferred hereby shall be null and void.

 

7. Withholding. Prior to delivery of the Shares pursuant to this Agreement, the
Company shall determine the amount of any United States federal, state and local
income tax, if any, which is required to be withheld under applicable law and
shall, as a condition of delivery of certificates representing the Shares
pursuant to this Agreement, collect from the Executive the amount of any such
tax to the extent not previously withheld in any manner permitted by the Plan.

 

8. Rights of the Executive. Neither this Agreement nor the RSUs shall confer
upon the Executive any right to, or guarantee of, continued employment by Sirius
XM, or in any way limit the right of Sirius XM to terminate the employment of
the Executive at any time, subject to the terms of any written employment or
similar agreement between or among the Company, Sirius XM and the Executive.

 

21

9. Professional Advice. The acceptance of the RSUs may have consequences under
federal and state tax and securities laws that may vary depending upon the
individual circumstances of the Executive. Accordingly, the Executive
acknowledges that the Executive has been advised to consult his personal legal
and tax advisors in connection with this Agreement and the RSUs.

 

10. Agreement Subject to the Plan. This Agreement and the RSUs are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. The Executive acknowledges that a copy of the
Plan is posted on the Sirius XM’s intranet site and the Executive agrees to
review it and comply with its terms. This Agreement, the Employment Agreement
and the Plan constitute the entire understanding between or among the Company,
Sirius XM and the Executive with respect to the RSUs.

 

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto. Any disputes arising from or relating to this
Agreement shall be subject to arbitration pursuant to Section 20 of the
Employment Agreement.

 

12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three (3) business days
after being sent by certified mail, postage prepaid, return receipt requested or
one (1) business day after being delivered to a nationally recognized overnight
courier with next day delivery specified to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

  Company: Sirius XM Holdings Inc.     1221 Avenue of the Americas     36th
Floor     New York, New York 10020     Attention:  Chief Executive Officer      
  Executive: Patrick L. Donnelly     Address on file at the     office of the
Company

 

Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.

 

22

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SIRIUS XM HOLDINGS INC.

 

By: Exhibit B   Exhibit B   Dara Altman   PATRICK L. DONNELLY   Executive Vice
President and       Chief Administrative Officer    

 

23

Exhibit C

 

AGREEMENT AND RELEASE

 

This Agreement and Release, dated as of _________, 20__ (this “Agreement”), is
entered into by and between PATRICK L. DONNELLY (the “Executive”) and SIRIUS XM
RADIO INC. (the “Company”).

 

The purpose of this Agreement is to completely and finally settle, resolve, and
forever extinguish all obligations, disputes and differences arising out of the
Executive’s employment with and separation from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the Executive and the Company hereby agree as follows:

 

1.          The Executive’s employment with the Company is terminated as of
_____________, 20__ (the “Termination Date”).

 

2.          The Company and the Executive agree that the Executive shall be
provided severance pay and other benefits, less all legally required and
authorized deductions, in accordance with the terms of Section 6(g) of the
Employment Agreement between the Executive and the Company, dated as of January
10, 2014 (as it may have been amended, the “Employment Agreement”), and the
exhibits thereto; provided that no such severance shall be paid if the Executive
revokes this Agreement pursuant to Section 4 below. The Executive acknowledges
and agrees that he is entering into this Agreement in consideration of such
severance benefits and the Company’s agreements set forth herein. All vacation
pay earned and unused as of the Termination Date will be paid to the Executive
as required by law. Except as set forth above, the Executive will not be
eligible for any other compensation or benefits following the Termination Date
other than any vested accrued benefits under the Company’s compensation and
benefit plans, and other than the rights, if any, granted to the Executive under
the terms of any stock option, restricted stock, or other equity award
agreements or plans.

 

3.          The Executive, for himself, and for his heirs, attorneys, agents,
spouse and assigns, hereby waives, releases and forever discharges the Company
and its parents, subsidiaries, and affiliated companies and its and their
predecessors, successors, and assigns, if any, as well as all of their officers,
directors and employees, stockholders, agents, servants, representatives, and
attorneys, and the predecessors, successors, heirs and assigns of each of them
(collectively “Released Parties”), from any and all grievances, claims, demands,
causes of action, obligations, damages and/or liabilities of any nature
whatsoever, whether known or unknown, suspected or claimed, which the Executive
ever had, now has, or claims to have against the Released Parties, by reason of
any act or omission occurring before the Executive’s execution hereof,
including, without limiting the generality of the foregoing, (a) any act, cause,
matter or thing stated, claimed or alleged, or which was or which could have
been alleged in any manner against the Released Parties prior to the execution
of this Agreement and (b) all claims for any payment under the Employment
Agreement; provided that nothing contained in this Agreement shall affect the
Executive’s rights (i) to indemnification from the Company as provided in the
Employment Agreement or otherwise; (ii) to coverage under the Company’s

 

24

insurance policies covering officers and directors; (iii) to other benefits
which by their express terms extend beyond the Executive’s separation from
employment (including the Executive’s rights under Sections 6(g) and 6(j) of the
Employment Agreement); and (iv) under this Agreement, and (c) all claims for
discrimination, harassment and/or retaliation, under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the
New York State Human Rights Law, as amended, as well as any and all claims
arising out of any alleged contract of employment, whether written, oral,
express or implied, or any other federal, state or local civil or human rights
or labor law, ordinances, rules, regulations, guidelines, statutes, common law,
contract or tort law, arising out of or relating to the Executive’s employment
with and/or separation from the Company, including the termination of his
employment on the Termination Date, and/or any events occurring prior to the
execution of this Agreement.

 

4.          The Executive specifically waives all rights or claims that he has
or may have under the Age Discrimination In Employment Act of 1967, 29 U.S.C. §§
621-634, as amended (“ADEA”), including, without limitation, those arising out
of or relating to the Executive’s employment with and/or separation from the
Company, the termination of his employment on the Termination Date, and/or any
events occurring prior to the execution of this Agreement. In accordance with
the ADEA, the Company specifically hereby advises the Executive that: (1) he may
and should consult an attorney before signing this Agreement, (2) he has
[twenty-one (21)/forty-five (45)]4 days to consider this Agreement, and (3) he
has seven (7) days after signing this Agreement to revoke this Agreement.

 

5.          Notwithstanding the above, nothing in this Agreement prevents or
precludes the Executive from (a) challenging or seeking a determination of the
validity of this Agreement under the ADEA; or (b) filing an administrative
charge of discrimination under any applicable statute or participating in any
investigation or proceeding conducted by a governmental agency.

 

6.          The Executive acknowledges that he has read and understands the
foregoing release and executes it voluntarily and without coercion.

 

7.          This release does not affect or impair the Executive’s rights with
respect to workman’s compensation or similar claims under applicable law or any
claims under medical, dental, disability, life or other insurance arising prior
to the date hereof.

 

8.          The Executive warrants that he has not made any assignment,
transfer, conveyance or alienation of any potential claim, cause of action, or
any right of any kind whatsoever, including but not limited to, potential claims
and remedies for discrimination, harassment, retaliation, or wrongful
termination, and that no other person or entity of any kind has had, or now has,
any financial or other interest in any of the demands, obligations, causes of
action, debts, liabilities, rights, contracts, damages, costs, expenses, losses
or claims which could have been asserted by the Executive against the Company or
any other Released Party.

 

 

 

4 To be determined by the Company in connection with the termination.

 

25

9.          The Executive shall not make any disparaging remarks about any of
the Released Parties and/or any of their respective practices or products;
provided that the Executive may provide truthful and accurate facts and opinions
about the Company where required to do so by law. The Company shall not, and
shall instruct its officers not to, make any disparaging remarks about the
Executive; provided that the Released Parties and their respective officers may
provide truthful and accurate facts and opinions about the Executive where
required to do so by law.

 

10.          The parties expressly agree that this Agreement shall not be
construed as an admission by any of the parties of any violation, liability or
wrongdoing, and shall not be admissible in any proceeding as evidence of or an
admission by any party of any violation or wrongdoing. The Company expressly
denies any violation of any federal, state, or local statute, ordinance, rule,
regulation, order, common law or other law in connection with the employment and
termination of employment of the Executive.

 

11.          In the event of a dispute concerning the enforcement of this
Agreement, the finder of fact shall have the discretion to award the prevailing
party reasonable costs and attorneys’ fees incurred in bringing or defending an
action, and shall award such costs and fees to the Executive in the event the
Executive prevails on the merits of any action brought hereunder. All other
requests for relief or damages awards shall be governed by Sections 20(a) and
20(b) of the Employment Agreement.

 

12.          The parties declare and represent that no promise, inducement, or
agreement not expressed herein has been made to them.

 

13.          This Agreement in all respects shall be interpreted, enforced and
governed under the laws of the State of New York and any applicable federal laws
relating to the subject matter of this Agreement. The language of all parts of
this Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties. This Agreement
shall be construed as if jointly prepared by the Executive and the Company. Any
uncertainty or ambiguity shall not be interpreted against any one party.

 

14.          This Agreement, the Employment Agreement, [and list any outstanding
award agreements] between the Executive and the Company contain the entire
agreement of the parties as to the subject matter hereof. No modification or
waiver of any of the provisions of this Agreement shall be valid and enforceable
unless such modification or waiver is in writing and signed by the party to be
charged, and unless otherwise stated therein, no such modification or waiver
shall constitute a modification or waiver of any other provision of this
Agreement (whether or not similar) or constitute a continuing waiver.

 

15.          The Executive and the Company represent that they have been
afforded a reasonable period of time within which to consider the terms of this
Agreement, that they have read this Agreement, and they are fully aware of its
legal effects. The Executive and the Company further represent and warrant that
they enter into this Agreement knowingly and voluntarily, without any mistake,
duress or undue influence, and that they have been provided the opportunity to
review this Agreement with counsel of their own choosing. In making this
Agreement, each party relies upon his or its own judgment, belief and knowledge,
and has not

 

26

been influenced in any way by any representations or statements not set forth
herein regarding the contents hereof by the entities who are hereby released, or
by anyone representing them.

 

16.          This Agreement may be executed in counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. The parties further agree that delivery of an executed
counterpart by facsimile shall be as effective as delivery of an originally
executed counterpart. This Agreement shall be of no force or effect until
executed by all the signatories.

 

17.          The Executive warrants that he will return to the Company all
software, computers, computer-related equipment, keys and all materials
(including copies) obtained or created by the Executive in the course of his
employment with the Company on or before the Termination Date; provided that the
Executive will be able to keep his personal cell phones, personal blackberries,
personal computers, personal rolodex and the like so long as any confidential
information is removed from such items.

 

18.          Any existing obligations the Executive has with respect to
confidentiality, nonsolicitation of clients, nonsolicitation of employees and
noncompetition, in each case with the Company or its affiliates, shall remain in
full force and effect, including, but not limited to, Sections 7 and 8 of the
Employment Agreement.

 

19.          Any disputes arising from or relating to this Agreement shall be
subject to arbitration pursuant to Section 20 of the Employment Agreement.

 

20.          Should any provision of this Agreement be declared or be determined
by a forum with competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates set forth below.

 

      SIRIUS XM RADIO INC.         Dated:     By: Exhibit C         Name:      
  Title:                 Exhibit C Dated:     PATRICK L. DONNELLY

 